OPINION — AG — (1) PUBLIC HOSPITAL AUTHORITIES CREATED PURSUANT TO 11 O.S. 1978 Supp., 30-101 [11-30-101] ET SEQ ARE SUBJECT TO THE POLITICAL SUB DIVISION TORT CLAIMS ACT. (2) PUBLIC HOUSING AUTHORITIES CREATED PURSUANT TO 63 O.S. 1971 1051 [63-1051] ARE NOT INSTRUMENTALITIES OF THE CITY OR COUNTY WITHIN WHICH THEY SIT AND, THEREFORE, ARE NOT SUBJECT TO THE POLITICAL SUB DIVISION TORT CLAIMS ACT. CITE: 51 O.S. 1978 Supp., 151 [51-151] TO 51 O.S. 1978 Supp., 170 [51-170], 51 O.S. 1971 152 [51-152] (OFFICERS, PUBLIC HEALTH) (RONALD LEE JOHNSON)** SEE OPINION NO. 88-508 (1988) **